Citation Nr: 0332469	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date, prior to March 16, 2001, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.  

(The issue of entitlement to vocational rehabilitation 
services under Chapter 31 is addressed in a separate decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from September 1959 
to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an August 2001 rating decision the RO granted 
service connection for bilateral hearing loss and tinnitus.  
The RO assigned 10 a percent rating for each disability, 
effective March 16, 2001.  In a May 2002 rating decision the 
RO denied entitlement to an earlier effective date.  


FINDINGS OF FACT

1.  In January 1971 the veteran filed an original application 
for service connection for bilateral hearing loss and 
tinnitus.  The RO denied the claim and notified the veteran 
by letter dated April 23, 1971; he did not appeal.  

2.  In March 2001, the veteran filed an application to reopen 
his claim of service connection for bilateral hearing loss 
and tinnitus.  The RO received this claim on March 16, 2001.  

3.  In August 2001 the RO granted service connection for 
bilateral hearing loss and tinnitus and assigned a 10 percent 
rating for each disability, effective March 16, 2001.  


CONCLUSION OF LAW

The criteria for an effective date, prior to March 16, 2001, 
for the grant of service connection for bilateral hearing 
loss and tinnitus have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was treated for 
right ear otitis media in October 1961.  He was prescribed 
medication.  

A May 1962 separation medical examination shows the ears and 
eardrums were normal on physical examination at that time.  
Testing by audiometer revealed the following decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10

0
LEFT
0
0
-5
0
0

In the May 1962 report of medical history the veteran 
reported having ear trouble.  The examiner noted that the 
veteran had tinnitus since being exposed to guns.  The 
examiner indicated that it was constant but did not result in 
hearing deficit.  

In January 1971 the veteran filed an original application for 
service connection for bilateral hearing loss and tinnitus.  
He reported having experienced partial hearing loss and 
ringing in his ears since 1960 due to artillery fire 
exposure.  

The veteran underwent a VA audiology examination in February 
1971.  He reported having been employed as a fireman since 
August 1964.  He reported a loss of hearing and ringing in 
his ears, bilaterally.  


He also reported a history of considerable noise exposure.  
Physical examination of the ears was normal and hearing was 
normal to voice testing.  The examiner noted that the 
audiometric examination performed during the separation 
examination was within normal limits.  On audiometric 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5

90
LEFT
10
10
15

80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was severe, sensorineural, high frequency, hearing 
loss, bilaterally, and tinnitus, which was questionably a 
subjective symptom.  

In a March 1971 rating decision the RO denied service 
connection for bilateral hearing loss and tinnitus.  The RO 
notified the veteran of that decision by letter dated April 
23, 1971; he did not appeal.  

The veteran filed a claim to reopen service connection in 
March 2001.  The RO received the claim on March 16, 2001.  

The RO obtained private medical treatment records that are 
dated in April 2001.  During evaluation the veteran reported 
a history of persistent, bilateral tinnitus for years and a 
history of progressive hearing loss, bilaterally, of several 
years duration.  

He reported noise exposure for three years during his 
military service.  He underwent audiometry testing at that 
time.  Based on the examination and testing the diagnosis was 
high frequency sensorineural hearing loss and tinnitus, 
bilaterally.  

The veteran underwent a VA ear disease examination in July 
2001.  The examiner certified review of the claims folder.  
The examiner reported the veteran's history of noise exposure 
during active service and the history of continuous tinnitus 
and progressive hearing loss.  The impression was tinnitus 
and hearing loss.  He was referred for an audiological 
evaluation.  The examiner reported a similar history and the 
veteran reported no post-service occupational or recreational 
noise exposure.  Based on the testing the diagnosis was mild 
to severe sensorineural hearing loss, bilaterally.  The 
examiner commented that the veteran reported extensive noise 
exposure while in the military and tinnitus began at that 
time.  The examiner noted that the February 1971 audiogram 
showed severe, high frequency, hearing loss.  

The examiner opined that the hearing loss could have been 
initiated during military service and then revealed a few 
years later since the veteran reported no other post-service 
occupational or recreational noise exposure.  

In August 2001 the RO granted service connection for 
bilateral hearing loss and tinnitus and assigned 10 percent 
ratings for each disorder, effective March 16, 2001.  

The veteran filed a claim for an earlier effective date in 
November 2001.  In his July 2002 notice of disagreement he 
argued that he was entitled to an earlier effective date 
because the RO granted the claim based on the same evidence 
of record at the time of his original application for service 
connection.  

At a June 2003 RO personal hearing before the undersigned, 
the veteran testified that the ringing in his ears had begun 
during active service after noise exposure from artillery 
fire without hearing protection.  Transcript, p. 2 (June 
2003).  

He testified that he was told this would improve, but it 
never stopped.  Tr., pp. 2-3.  He testified that he was aware 
of the fact that he could have appealed the 1971 denial but 
the notification letter made it clear that his claim would 
not be granted.  Tr., pp. 4, 7.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

In the case at hand, the duty to notify the veteran applies 
because VA has received a substantially complete application.  
38 U.S.C. § 5103(a); 38 C.F.R. §§ 3.159(b); 38 C.F.R. § 
3.159(a)(3) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Quartuccio the CAVC held that the VCAA requires the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  16 Vet. App. at 187.  

The Secretary has promulgated, in addition to the statute, 
regulations relating to 38 U.S.C.A. § 5103(a).  The 
regulation, in pertinent part, reads: When VA receives a 
complete or substantially complete application for benefits, 
it will notify the claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  

VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).  Quartuccio, 16 Vet. App. at 186.  



In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In November 2001 the 
RO requested the veteran to provide any evidence in his 
possession that pertained to the claim.  The RO also informed 
him that VA would attempt to obtain evidence to substantiate 
his claim.  

Finally, the RO notified him that he had up to one year from 
the date of the letter to submit information and evidence to 
substantiate his claim.  The RO provided a toll free 
telephone number in the event he had any questions or needed 
assistance with his claim.  The RO included an Authorization 
for Release of Information, VA Forms 21-4142, for completion 
and return to the RO.  The instructions in the form indicate 
that VA would obtain any information in support of his claim 
for which he authorized its release.  

In May 2002 the RO notified him of how the VA appellate 
process worked.  The RO again provided him a toll free 
telephone number in the event he had any questions or needed 
assistance with his claim.  The RO also advised him he could 
contact the VA in writing or visit the website (www.va.gov) 
for more information about veteran's benefits.  

The RO provided the veteran the laws and regulations 
pertaining to entitlement to an earlier effective date and 
the actions that had been taken on his claim in the September 
2002 statement of the case.  The RO also provided the full 
text of the new evidence-development regulation, 38 C.F.R. 
§ 3.159, in the statement of the case statement of the case 
and the January 2003 supplemental statement of the case.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  However, in this case the 
veteran has been awarded an effective date of March 16, 2001, 
which is the date he filed his claim to reopen service 
connection.  As will be stated herein, this is the earliest 
of the two dates that could be assigned as the effective date 
in this case based on a claim to reopen a prior final denial 
of service connection.  

The evidence already of record pertaining to an earlier 
effective date for service connection demonstrates that there 
exists no reasonable possibility that any further assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Earlier Effective Date

The veteran seeks an effective date, prior to March 16, 2001, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.  He contends that the effective date for 
service connection should be retroactive to at least January 
1971, which is the date he filed his original application.  
He contends that the evidence already of record at that time 
established that he had bilateral hearing loss and tinnitus 
that was related to his inservice noise exposure.  

He contends that the August 2001 rating decision that granted 
service connection used this same information in making the 
award.  He argues that, although he was aware of the fact 
that he could have appealed the 1971 denial, the notification 
letter made it clear that his claim would not be granted at 
that time.  Tr., pp. 4, 7.  




Unfortunately, the veteran did not appeal the March 1971 
rating decision wherein the RO denied his original claim for 
service connection.  That decision is final based on the 
evidence of record at that time.  

Despite the veteran's argument, the evidence of record at 
that time did not necessarily mandate the conclusion that the 
veteran had bilateral hearing loss and tinnitus due to 
inservice noise exposure.  

The May 1962 separation medical examination showed the ears 
and eardrums were normal on physical examination at that 
time.  Testing by audiometer did not show disabling hearing 
loss.  While the examiner noted in the report of medical 
history that the veteran had constant tinnitus since being 
exposed to guns, the examiner concluded that it did not 
result in hearing deficit.  

The examiner who performed the VA audiology examination in 
February 1971 also noted that the audiometric examination 
performed during the separation medical examination was 
within normal limits.  

The February 1971 VA audiology examination did, in fact, 
establish that the veteran had severe, sensorineural, high 
frequency, hearing loss, bilaterally, and tinnitus, which was 
questionably a subjective symptom.  However, the examiner did 
not specifically relate this diagnosis to the exposure to 
artillery fire during the veteran's military service.  In 
fact, the history does not specifically refer to the 
inservice noise exposure, but only that the veteran had a 
history of considerable noise exposure.  

The veteran reported on the examination form that he had been 
employed as a city fireman since August 1964, during which 
time he could also have been exposed to considerable noise.  
Moreover, it is not until the July 2001 VA examination that 
an examiner rendered an opinion that the hearing loss could 
have been initiated during military service and then revealed 
a few years later since the veteran reported no other post-
service occupational or recreational noise exposure.  

In a March 1971 rating decision the RO denied service 
connection for bilateral hearing loss and tinnitus.  The RO 
notified the veteran of that decision by letter dated April 
23, 1971; he did not appeal.  While argues that the 
notification letter made it clear that his claim would not be 
granted, he testified that he was aware of the fact that he 
could have appealed the 1971 decision.  Tr., pp. 4, 7.  

Thus, the proper effective date for service connection based 
on a claim reopened after final disallowance is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

The veteran filed a claim to reopen service connection in 
March 2001.  The RO received the claim on March 16, 2001.  
The veteran does not contend and the evidence does not show 
that he had a claim to reopen pending prior to his claim 
received on March 16, 2001.  

In August 2001 the RO granted service connection for 
bilateral hearing loss and tinnitus and assigned 10 percent 
ratings for each disorder, effective March 16, 2001.  This is 
the earliest possible date that service connection could have 
been made effective.  All the medical evidence obtained at 
that time and upon which service connection has been granted 
is dated after March 2001.  Consequently, the RO has assigned 
an effective date which is actually earlier than allowed by 
law.  

As stated, the proper effective date for service connection 
based on a claim reopened after final disallowance is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Therefore, an 
effective date earlier than March 16, 2001, which is the date 
of receipt of the claim to reopen after final disallowance, 
is not established.  

For these reasons, the Board concludes that the criteria for 
an effective date, prior to March 16, 2001, for the award of 
service connection for bilateral hearing loss and tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2003).  


ORDER

Entitlement to an effective date, prior to March 16, 2001, 
for the grant of service connection for bilateral hearing 
loss and tinnitus, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



